UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4735


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MUSTAFA MUHAMMAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:14-cr-00055-REP-1)


Submitted:   April 28, 2015                   Decided:   May 5, 2015


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Caroline S.
Platt, Carolyn V. Grady, Assistant Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for
Appellant. Heather L. Hart, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mustafa        Muhammad       was           convicted        of        interstate

transportation       of   a   minor      for       commercial          sex,       18   U.S.C.

§ 2423(a) (2012), and was sentenced to 120 months in prison.

Muhammad   now   appeals.         His    attorney         has     filed       a    brief    in

accordance    with    Anders      v.   California,         386 U.S. 738      (1967),

questioning the propriety of a jury instruction, but concluding

that there are no meritorious issues for appeal.                              Muhammad has

filed a pro se brief raising additional issues.                        We affirm.

           In the Anders brief, counsel argues that the district

court erroneously instructed the jury that, to convict under

§ 2423(a),    the    Government        did       not    have     to    prove       that    the

defendant knew the victim was under eighteen at the time of the

offense.     The court further instructed that the fact that the

Defendant was mistaken about or ignorant of the victim’s true

age was not a defense.            Counsel concedes that the instruction

was   in   accordance      with    our       decision       in     United         States    v.

Washington, 743 F.3d 938, 943 (4th Cir. 2014) (holding that, in

a prosecution under § 2423(a), the Government is not required to

prove the defendant knew the victim was a minor), but argues

that Washington was wrongly decided.

           “[A] panel of this court cannot overrule, explicitly

or implicitly, the precedent set by a prior panel of this court.

Only the Supreme Court or this court sitting en banc can do

                                             2
that.”     Scotts Co. v. United Indus. Corp., 315 F.3d 264, 271 n.2

(4th Cir. 2002) (internal quotation marks and citation omitted).

In   light    of    our    decision       in       Washington,        we    hold     that    the

instruction was proper.

             Muhammad raises a wide array of claims in his pro se

brief.     Having carefully considered that brief, we conclude that

none of the claims has merit.

             Pursuant to Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                               Accordingly,

we affirm the district court’s judgment.                           This court requires

that   counsel      inform       Muhammad,         in    writing,      of     the    right   to

petition     the   Supreme       Court    of       the    United      States    for   further

review.      If Muhammad requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may     move   in     this    court          for   leave    to     withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on Muhammad.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      this    court    and          argument      would    not    aid    the

decisional process.



                                                                                      AFFIRMED




                                               3